DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 06/21/2022. Claims 1, 4, 7 and 9 are amended. Claims 1-17 are currently pending, with claims 7-17 withdrawn from consideration.
The objection of claim 4 has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/21/2022, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 103 as being unpatentable over Cartmill in view of Piskun, have been fully considered but are not persuasive, in combination with the amendment to the claims.
	Applicant argues Cartmill does not disclose using the laparoscopic guide with a surgical instrument as claimed, and does not recognize the problem addressed by the present application or provide a solution to the problem (Remarks, pgs. 10-11).
	In response to applicant’s argument, it is respectfully submitted the arguments are narrower than the claims. The claims functionally recite use with an end tool of a surgical instrument, therefore the device only needs to be capable of use with a surgical instrument- further limitations to the surgical instrument and/or end tool do not hold any patentable weight (MPEP 2114(II)). Further, the claims are directed to an apparatus and do not need to recite the same problem/solution as addressed by the present application, since apparatus claims cover the structural limitations of the device and not what the device does (MPEP 2114). As discussed in the rejection below, Cartmill (as modified) meets the structural limitations of the claim and would be capable of performing the functional limitations as claimed, therefore the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, pg. 3 line 7, the claim recites “the patient”. There is insufficient antecedent basis for this limitation in the claim, since a patient has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a patient.
	Regarding claim 3, the claim recites “a body of a patient” in line 2. It is unclear whether the phrase is referring to the body of the patient previously recited, or introducing a separate body of a patient. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the body of the patient previously recited.
	Regarding claim 6, the claim recites “a body of a patient” in line 2. It is unclear whether the phrase is referring to the body of the patient previously recited, or introducing a separate body of a patient. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the body of the patient previously recited.
	Claims 2 and 4-5 are indefinite due to their dependencies on indefinite base claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cartmill (US 2019/0183527 A1) in view of Piskun (US 2008/0255519 A1) (all references previously of record).
	Regarding claim 1, Cartmill discloses (abstract; paras. [0023]-[0032]; figs. 1-8) a trocar comprising: 
	a main body (trocar 20 including trocar port 25, para. [0023]; fig. 1) having a hollow portion formed therein to allow a surgical instrument to be inserted therethrough (trocar port 25 includes conduit 26 for a surgical instrument to extend through, para. [0023]; figs. 1-3); 
	a cannula (21) coupled to an end of the main body (fig. 1), and having a hollow portion formed therein to allow the surgical instrument to be inserted therethrough (para. [0023]); 
	an end tool mounting member (laparoscopic guide 50, para. [0025]; fig. 1) which is detachably formed on an other end of the main body (laparoscopic guide may releasably clip into proximal surface of trocar port, note one of ordinary skill would’ve understood the releasable attachment as taught in the embodiment of laparoscopic guide 150 could be used with laparoscopic guide 50, para. [0030]; fig. 7), and has an inclined portion formed on an inner circumferential surface thereof to allow an end tool of the surgical instrument to be mounted thereon (laparoscopic guide 50 generally conical including oblique section, and would therefore include inclined surface for surgical scissors 40 or other instrument, which is recited as a functional limitation, paras. [0025]-[0026]; figs. 1 and 6a-6c); and 
	wherein the end tool mounting member is selectively coupled to the other end of the main body (laparoscopic guide 50 attached to trocar port 25, para. [0025]; fig. 1), and 
	the end tool mounting member is formed to have a conical shape (para. [0025]), wherein the end tool mounting member is formed in an asymmetric conical shape in which distances from a center of the conical shape of the end tool mounting member to points of an edge of the conical shape of the end tool mounting member are different from each other (open end face at proximal end 55 arranged obliquely, such that laparoscopic guide 50 includes asymmetric conical shape, para. [0026]; figs. 6a-6c),
	wherein the end tool of the surgical instrument has one or more joints (note the following limitation is functional due to end tool previously functionally recited, and one of ordinary skill would’ve understood laparoscopic guide 50 to be capable of receiving an end tool with one or more joints since laparoscopic guide 50 guides surgical scissors 40; further, as evidenced by US 4949717 to Shaw, col. 4 lines 24-32, it is well-known in the art for surgical scissors to include a joint at least for the upper and lower jaw members, figs. 3 and 7 of Shaw; figs. 1-3 of Cartmill), and
	in a state in which the end tool of the surgical instrument is mounted on the end tool mounting member (note the following limitation is functional, and Cartmill discloses surgical scissors 40 guided/mounted through laparoscopic guide 50 which would therefore include a state in which surgical scissors 40 are mounted on laparoscopic guide 50, paras. [0023]-[0027]),
	when a control portion of the surgical instrument is rotated in one direction, the end tool is rotated in the one direction by using a contact point between the end tool and the end tool mounting member as a pivot point, such that the end tool and the shaft are approximately parallel to each other (note the following limitation is functional, since the limitation recites steps of using laparoscopic guide 50 in a specific state with the end tool which was previously functionally recited; since Cartmill discloses surgical scissors 40 in engagement with laparoscopic guide 50 when introduced, one of ordinary skill would’ve understood a contact point to exist between the two structures when engaged; further, Cartmill discloses ease of insertion of surgical scissors 40, which one of ordinary skill would’ve understood to align surgical scissors 40 within the guide 50, para. [0027]), and
	the surgical instrument is configured to be inserted into a body of the patient through the trocar (surgical scissors 40 inserted into abdominal cavity, para. [0023]).
	However, Cartmill fails to disclose an obturator detachably formed at the other end of the main body and performing a function of opening and closing the other end of the main body.
	Piskun teaches (para. [0101]; figs. 1-3), in the same field of endeavor, a laparoscopic port assembly including a trocar (10) and an obturator detachably formed at the other end of a main body of the trocar (obturator 20 rests on nubs 29 within trocar body 12 and then removed to be replaced by component 30, para. [0101]) and performing a function of opening and closing the other end of the main body (obturator 20 facilitates deployment of trocar 10, which one of ordinary skill would’ve understood to facilitate with opening and closing trocar 10, since obturator 20 includes knob or handle 22 and is removed after insertion in an incision, para. [0101]), for the purpose of providing a rigid insertion portion within the trocar to facilitate deployment of the port assembly, which may also include a cannula (paras. [0101], [0140], [0142] and [0145]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cartmill’s device to include a detachable obturator, as taught in Piskun, in order to provide a rigid insertion portion within the trocar to facilitate deployment of the port assembly, which may also include a cannula and assist with penetrating through the skin surface of a patient.
	Regarding claim 2, Cartmill (as modified) teaches the device of claim 1. Cartmill further discloses wherein the inclined portion protrudes from a funnel main body of the end tool mounting member in one direction (figs. 6a-6c depict oblique section of laparoscopic guide 50 protruding on proximal end face 55 from funnel-shaped section), and has areas of which protruding degrees are different from each other (proximal end of laparoscopic guide 50 is oblique/tapers and would therefore include varying angles/degrees, para. [0026]; figs. 6a-6c).
	Regarding claim 3, Cartmill (as modified) teaches the device of claim 1.
	However, Cartmill (as modified) fails to teach wherein the obturator is replaced by the end tool mounting member, after the trocar is inserted into a body of a patient in a state in which the obturator is coupled to the main body (note the following limitation is functional, since the order in which tools are attached do not hold any patentable weight; therefore, one of ordinary skill would’ve understood Cartmill (as modified) to be capable of being replaced by a secondary structure, since Cartmill (as modified) teaches a replaceable obturator).
	Piskun teaches (para. [0101]; figs. 1-3), in the same field of endeavor, a laparoscopic port assembly including a trocar (10), an obturator (20), and an end tool mounting member (component 30, which enables the passage of instrument shafts and attaches to trocar 10, para. [0101]), wherein the obturator is replaced by the end tool mounting member (para. [0101]), after the trocar is inserted into a body of a patient in a state in which the obturator is coupled to the main body (obturator 20 rests on nubs 29 within trocar body 12 and then removed to be replaced by component 30 after deployed through incision, para. [0101]), for the purpose of enabling the passage of instrument shafts through the port assembly and into a patient (para. [0101]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cartmill’s (as modified) device to include the obturator replaced by the end tool mounting member, as taught by Piskun, in order to enable the passage of instrument shafts through the port assembly and into a patient.
	Regarding claim 4, Cartmill (as modified) teaches the device of claim 1. Cartmill further discloses wherein with respect to a point corresponding to the shortest distance from among distances from the center of the conical shape to the edge of the end tool mounting member, the distance from the center of the conical shape to the edge of the end tool mounting member is gradually increased in one direction, and then after a point corresponding to the longest distance, the distance is gradually decreased again (one of ordinary skill would’ve understood laparoscopic guide 50 to include distances from the center that gradually increase and gradually decrease, since laparoscopic guide 50 is oblique/asymmetric and formed in a conical shape, and would therefore include shortest and longest distances from the center that would be tapered, para. [0026]; figs. 1 and 6a-6c).
	Regarding claim 5, Cartmill (as modified) teaches the device of claim 1. 
	However, Cartmill (as modified) fails to explicitly teach wherein a longest length of the inclined portion of the end tool mounting member is equal to or greater than a length of the end tool.
	Cartmill does teach a length of the inclined portion and a length of the end tool, where the length of the inclined portion appears to be longer than a length of the end tool (fig. 1 depicts surgical instrument extending through laparoscopic guide 50).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Cartmill (as modified) to have a longest length of the inclined portion of the end tool mounting member be equal to or greater than a length of the end tool, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Cartmill (as modified) would not operate differently with the claimed relative lengths between the inclined portion and the end tool, and since the end tool of the surgical instrument needs to reside within the laparoscopic guide 50 to be properly inserted and stably guided into the trocar port (paras. [0025]-[0028]), the device would function appropriately having the claimed relative lengths, and would provide an advantage to insertion of the surgical instrument, since the surgical instrument needs to be stably guided to the trocar port and through the incision (fig. 1). Further, applicant places no criticality on the range claimed, indicating simply that the lengths “may” be within the claimed ranges (pg. 11 lines 18-21 of instant spec.).
	Regarding claim 6, Cartmill (as modified) teaches the device of claim 1. Cartmill further discloses further comprising a check valve (conduit 26 includes valve, paras.[0023], [0026]) which prevents gas inserted into a body of a patient from leaking out of the trocar (valve prevents gas from leaking into atmosphere, para. [0024]).
	However, Cartmill (as modified) fails to teach a sealing pad, and the check valve and the sealing pad are sequentially stacked inside the main body.
	Piskun teaches (para. [0101]; figs. 1-3), in the same field of endeavor, a laparoscopic port assembly including a trocar (10), and further comprising a check valve (seal includes valve, para. [0102]) and a sealing pad (seal further includes instrument seal, para. [0102]), the check valve and the sealing pad sequentially stacked inside a main body of the device (seals provided within cap and stacked within component 30 attached to trocar 10, which one of ordinary skill would’ve understood to be sequentially stacked since they are formed within the same component, para. [0102]), for the purpose of preventing air leakage both when an instrument is inserted through the device and when no instrument is inserted through the device (para. [0102]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cartmill’s (as modified) device to include a sealing pad as claimed, such that the check valve and sealing pad are sequentially stacked, as taught in Piskun, in order to prevent air leakage both when an instrument is inserted through the device and when no instrument is inserted through the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771